United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 20, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-41159
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

LUIS MANUEL BEDOLLA-ALMANZA,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 7:04-CR-387-ALL
                      --------------------

Before SMITH, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     Luis Manuel Bedolla-Almanza appeals from the sentence

imposed following his guilty plea to attempted illegal reentry.

He argues pursuant to Apprendi v. New Jersey, 530 U.S. 466

(2000), that Almendarez-Torres v. United States, 523 U.S. 224,

235 (1998), should be overruled.   He concedes that his

constitutional argument is foreclosed by Almendarez-Torres, and

he raises it solely to preserve its further review by the Supreme

Court.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-41159
                                 -2-

       Apprendi did not overrule Almendarez-Torres.   See Apprendi,
530 U.S. at 489-90; United States v. Dabeit, 231 F.3d 979, 984

(5th Cir. 2000).    The Supreme Court’s recent decisions in Shepard

v. United States, 125 S. Ct. 1254, 1262-63 & n.5 (2005), United

States v. Booker, 125 S. Ct. 738, 756 (2005), and Blakely v.

Washington, 124 S. Ct. 2531, 2537 (2004), also did not overrule

Almendarez-Torres.    We therefore must follow Almendarez-Torres

“unless and until the Supreme Court itself determines to overrule

it.”    Dabeit, 231 F.3d at 984 (internal quotation marks and

citation omitted).

       AFFIRMED.